Citation Nr: 0110799	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00 - 08 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to a rating in excess of 70 percent for a 
reactive depression with anxiety reaction, currently 
diagnosed as post-traumatic stress disorder.  

Entitlement to a total disability rating based on 
unemployability due to service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty with the U.S. Navy from 
December 1940 to October 1944, including service aboard the 
USS ENTERPRISE from July 1941 to June 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That rating action granted entitlement 
to an increased rating of 70 percent for a reactive 
depression with anxiety reaction and denied entitlement to a 
total disability rating based on unemployability due to 
service connected disability.  The veteran appealed, seeking 
a rating in excess of 70 percent for his service-connected 
psychiatric disability and a total disability rating based on 
unemployability due to service connected disability.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

The record shows that the veteran's reactive depression with 
anxiety reaction is his sole service-connected disability.  
He previously sought a rating in excess of 30 percent for his 
service-connected psychiatric disability in June 1979, in May 
1981, in October 1986, in March 1991, and in April 1994.  The 
RO obtained the complete records of his VA outpatient 
treatment in the mental health clinic, and he was afforded a 
comprehensive VA psychiatric examination in March 1995.  In 
several claims, he indicated that the VA mental health clinic 
was his sole source of treatment for his psychiatric 
disability.  On each occasion, his claim has been denied, and 
he has been notified in writing of the denial of that claim, 
of the evidence considered, and of his right to appeal.  In 
February 1995, he filed an application for a total disability 
rating based on unemployability due to his service-connected 
psychiatric disorder (VA Form 21-8940), and that claim was 
denied.  The veteran was informed of the requirements for 
establishing entitlement to that benefit, of the evidence 
lacking in his claim, of his right to appeal that 
determination, and of his right to request a hearing.  

In January 1999, the veteran reopened his claim for a rating 
in excess of 30 percent for his service-connected psychiatric 
disability, citing his symptomatology and identifying medical 
evidence in support of that claim.  He subsequently reopened 
his claim for a total disability rating based on 
unemployability, again citing his symptomatology, his 
inability to work, and identifying relevant medical evidence 
and physician's statements in support of that claim.  
Following receipt of his increased rating claim, the RO 
obtained all medical evidence identified by the veteran, and 
scheduled a VA psychiatric examination of the veteran.  An RO 
letter of June 1999 informed the veteran that the RO was 
processing his application for compensation benefits; that he 
would be notified upon completion of that processing; and 
that he could contact VA if he had any questions.  In April 
1999, the veteran underwent a VA psychiatric examination.  
Following the adjudication of his claims by rating action of 
June 1999, the veteran was notified by RO letter of June 1999 
that his disability compensation has been increased to a 70 
percent rating, while his claim for a total disability rating 
based on unemployability remained denied.  That letter also 
enclosed a copy of the June 1999 rating decision notifying 
him of the evidence considered, the reasons and bases for 
those determinations, the applicable law and regulations, 
VA's duty to assist the veteran in obtaining evidence to 
support his claim, the criteria for rating psychiatric 
disabilities, the manner in which the current medical 
evidence failed to establish that a higher evaluation was 
warranted, and the requirements to secure a higher rating 
evaluation.  

Following receipt of the veteran's Notice of Disagreement, 
the RO obtained the additional medical evidence identified in 
that document, and provided another VA psychiatric 
examination of the veteran in February 2000.  Thereafter, a 
Statement of the Case was issued.  It informed the veteran of 
the criteria for an increased rating for his psychiatric 
disability, the medical and other evidence considered in 
establishing his current evaluation, and the factors whose 
absence militated against assignment of a higher rating 
evaluation or a total rating based on unemployability.  That 
document further informed the claimant that he had the 
responsibility of submitting evidence to support his claim, 
and that VA would assist him in obtaining evidence pertinent 
and specific to his claims.  The appellant has not identified 
any unobtained evidence that might aid the claims or that 
might be pertinent to the bases of the denial of these 
claims.  Further, he was informed of regulations for 
establishing entitlement to an extraschedular rating.  The 
record shows that the RO has obtained and reviewed all 
medical records of the veteran which relate to the disability 
on appeal since service separation.  In an RO letter 
accompanying the Statement of the Case, dated in March 2000, 
the veteran was notified that the enclosed SOC contained a 
summary of the law and regulations governing his claim; that 
such would assist him in making the best argument as to why 
the decision should be changed; what actions were needed for 
him to complete his appeal; the date by which all additional 
evidence had to be received; his right to a hearing and 
representation; and the action to be taken by the RO.   

Based upon the foregoing, the Board finds that VA has met its 
duty to notify the appellant and his representative of any 
information and evidence needed to substantiate and complete 
his claims.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102 and 5103).  The 
Board concludes that the discussions in the rating decision, 
SOC, and letters sent to the appellant informed him of the 
information and evidence needed to substantiate these claims 
and complied with VA's notification requirements.  

In view of the foregoing, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA has satisfied its duties to notify and to assist 
the appellant in this case.

2.  The veteran's service-connected psychiatric disability is 
currently manifested by severe anxiety and depression, 
increased memories of wartime experiences, marginal social 
and emotional functioning, trouble concentrating, low energy, 
increasing social isolation, poor sleep, loss of interest in 
his home and hobbies, a decreased capacity for adjustment, 
and worsening major depression despite the medication 
intended to control those symptoms; he is shown to be 
definitely unemployable due to worsening of his service-
connected psychiatric disability.  

3.  The veteran's service-connected psychiatric disability is 
not shown to be productive of gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, his own occupation, 
or his own name, or symptoms which are equivalent in 
severity.  

4.  The veteran's sole service-connected disability is a 
psychiatric disability, variously diagnosed, currently rated 
as 70 percent disabling.  

5.  The veteran has a high school education, and occupational 
experience as a postal worker, cab driver, service station 
worker, car dealer, clothing salesman, steel plant worker, 
security guard, policeman, warehouse worker, and county park 
ranger.  He has not worked since the early 1990's.

6.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for the 
veteran's service-connected psychiatric disability are not 
met.  38 U.S.C.A. §§ 1110, 1155, 5107(a) (West 1991);  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000);  38 C.F.R. § 3.321(b)(1), Part 4, 
§§ 4.125-4.130, Diagnostic Code 9411 (2000).

2.  The criteria for a total disability rating based on 
unemployability due to service connected disability are met.  
38 C.F.R. §§ 3.340, 3.341, and Part 4, § 4.15, 4.16, 4.18, 
4.19 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issues on 
appeal have been properly developed and that the statutory 
obligation of VA to notify and to assist the appellant in the 
development of his claims has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991);  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102 and 5103).  
In this regard, the undersigned notes that the RO has 
obtained available evidence from all sources identified by 
the veteran, that he has declined a personal hearing, and 
that he underwent comprehensive VA psychiatric examinations 
in connection with his claim in April 1999 and in February 
2000.  On appellate review, as noted above, the Board sees no 
areas in which further development might be productive.

I.  Evidentiary and Procedural History

The veteran served on active duty with the U.S. Navy from 
December 1940 to October 1944.  He served as a Radioman 
aboard the USS HORNET, and served aboard the USS ENTERPRISE 
during 10 battles.  The carrier on which the veteran served 
received seven direct bomb hits, and he sustained a 
concussion from an exploding bomb in August 1942.  The 
veteran's service medical records show that he was 
transferred to the US Naval Hospital, Oakland, California, 
for further evaluation.  In August 1944, a Board of Medical 
Survey determined that the veteran was unfit for duty by 
reason of psychoneurosis, anxiety neurosis, and he was issued 
a Certificate of Disability for Discharge in October 1944.  

A rating decision of November 1947 granted service connection 
for psychoneurosis, anxiety state, evaluated as 50 percent 
disabling from October 1944, and as 30 percent disabling as 
of September 1945.  His evaluation was reduced to 10 percent 
in January 1950, while a rating action of March 1976 
increased his rating evaluation to 30 percent as of June 
1975.  The veteran has no other service-connected 
disabilities.  

In January 1999, the veteran submitted a claim for a rating 
in excess of 30 percent for his service-connected psychiatric 
disability, citing increased symptomatology.  In a subsequent 
statement, he related that the symptomatology associated with 
his psychiatric illness had compelled him to give up his job.  

Of record is an application for a total disability rating due 
to unemployability (VA Form 21-8940), in which the veteran 
reported that he had a high school education, and last worked 
as a county park ranger from 1985 to 1990.  Other documents 
in the claims file show that the veteran reported 
occupational experience at different times as a postal 
worker, cab driver, service station worker, car dealer, 
clothing salesman, steel plant worker, security guard, 
policeman, and warehouse worker.

At the time the veteran's claims were received, the most 
recent VA psychiatric examination was dated in March 1995.  
That examination cited the veteran's medical history and 
current findings on interview, and the Axis I diagnosis was 
anxiety neurosis for which the veteran was currently service-
connected, but which under present-day terminology would be 
diagnosed as post-traumatic stress disorder (PTSD).  His 
primary psychosocial (Axis IV) stressor was severe in the 
form of his experience during the Pearl Harbor attack; and 
his Global Assessment of Functioning (GAF) Score was 40, 
indicative of some impairment of reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  

The evidence of record shows that the veteran has been seen 
regularly in the VA outpatient mental health clinic for many 
years for a chronic  anxiety disorder associated with the 
December 7, 1941, attack on Pearl Harbor, and has been 
maintained on Atarax and Doxepin.  Records from the mental 
health clinic dated in July 1998 show that the veteran was 
calm and depressed, and had lost interest in his usual 
activity, gunsmithing.  The diagnoses were major depression 
and PTSD.  The following week, he was again seen with 
complaints of having no energy, feeling tired, and being 
unable to do his gunsmith work for some time.  He was found 
to be depressed, and the diagnosis was major depression.  In 
January 1999, the veteran reported a worsening of his 
dysthymic depression due to a recent flare-up of memories of 
the war, with poor sleep, low energy, fatigue, and social 
isolation, diagnosed as dysthymic disorder.  In March 1999, 
his PTSD was considered stable, while in April 1999, he 
reported increasing depression and anxiety, with poor sleep.  
He related that the events in Bosnia/Yugoslavia were causing 
increased memories of the war.  The diagnosis was worsening 
major depression, anxiety, and PTSD.  Further supportive 
psychotherapy and continuation of his medications were 
planned.  

A report of VA psychiatric examination, conducted in April 
1999, noted that the veteran was last employed as a county 
park ranger in 1992.  His claims folder was reviewed, and it 
was noted that he was wounded in action in the Pacific during 
World War II; that he was discharged in 1944 due to a 
psychoneurosis, anxiety reaction; and that he was seen on a 
regular basis in the mental health clinic.  His occupational 
history was reviewed, and it was noted that he had been 
taking both anti-depressants and anti-anxiety medications.  
The veteran complained of severe anxiety and depression, with 
trouble concentrating, low energy, increasing social 
isolation, trouble sleeping, loss of interest in his home and 
gunsmithing hobby, a decreased capacity for adjustment, 
discontinuance of church attendance, and ongoing depression 
and anxiety despite the medication intended to control those 
symptoms.  

On mental status examination, the veteran was alert and well 
oriented, and responded to questions in a relevant and goal-
directed manner.  He was rather tense, his affect was clearly 
depressed, and he was tearful at times.  His memory for 
recent and remote events was intact, as evidenced by his 
recollection of past assignments and current events, and his 
judgment and insight were good.  The Axis I diagnosis was 
dysthymic disorder currently rated as 30 percent, but 
appearing worse, with more severe depression and anxiety; his 
Axis IV psychosocial stressors were evaluated as severe in 
the form of his experience during the Pearl Harbor attack and 
being wounded in action; and his Axis V Global Assessment of 
Functioning (GAF) Score was 40, indicative of severe symptoms 
along with impairment in communication as well as social and 
occupational dysfunction.  The examiner stated that the 
veteran's prognosis was poor, with indications of reduction 
in initiative and efficiency, and a general deterioration in 
his state of health.  

A rating decision of June 1999 granted an increased rating of 
70 percent for the veteran's service-connected a reactive 
depression with anxiety reaction, effective July 9, 1998, and 
denied entitlement to a total disability rating based on 
unemployability due to service connected disability.  

With his Notice of Disagreement, the veteran submitted VA 
outpatient records from the mental health clinic, dated in 
January 2000.  Those records cited the veteran's worsening 
depression, and "worries" involving his wartime 
experiences, and findings of a depressed affect.  The 
diagnosis was major depression (dysthymia), worse; definitely 
unemployable due to worsening of his service-connected 
psychiatric disability.  

A report of VA psychiatric examination, conducted in February 
2000, cited the veteran's history of combat service with the 
US Navy's Seventh Fleet during World War II; his service on 
an aircraft carrier and participation in many naval battles, 
including the Battle of Guadalcanal; his treatment for shell 
shock at Oakland Naval Hospital; and subsequent discharge 
from service.  The examiner reviewed the veteran's claims 
folder and noted that he had been continuously in outpatient 
treatment since service separation.  The veteran related that 
during service, his ship had come under attack by Japanese 
bombers, and that he was knocked out in a bomb explosion.  He 
noted that he had been married and divorced eight times, and 
his postservice employment included working in a steel plant, 
working as a security guard, work as a policeman, and work as 
a ware house worker.  

Mental status examination disclosed that the veteran was well 
oriented, with relevant, logical and coherent speech, and 
that he communicated fairly well.  His activities of daily 
living appeared normal, and his personal hygiene was 
adequate.  No inappropriate behavior was noted, and he denied 
delusions or hallucinations.  He expressed the opinion that 
his memory and concentration were decreasing, and his energy 
was low.  No ritualistic or obsessive behavior was noted, and 
he denied panic attacks.  His temper was irritable, while his 
impulse control was described as adequate.  His described his 
moods as mildly to moderately depressed.  He denied suicidal 
ideation, and stated he took medication to sleep.  He was 
somewhat withdrawn, kept to himself, and was uneasy around 
people, but denied paranoia.  He no longer had any hobbies, 
seldom ate out, and his social life was minimal.  The Axis I 
diagnosis was psychoneurosis , anxiety with depression, to 
include dysthymia; Axis IV psychosocial stressors included 
extensive combat experience in the Pacific theater during 
World War II; and his Axis V GAF score was 50.  The 
psychiatric examiner stated that the veteran's social and 
emotional functioning was only marginal; that his incapacity 
was moderately severe; and that he needed to continue with 
his medications and psychiatric treatment.  

II.  Analysis

Entitlement to a Rating in Excess of 70 Percent for a 
Reactive Depression with Anxiety Reaction, Currently 
Diagnosed as Post-Traumatic Stress Disorder

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (2000) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected reactive depression with anxiety reaction.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the most current evidence of 
record is not adequate for rating purposes.  Moreover, the 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to that disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in  38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 4.1 through 4.10 (2000).   Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to service connection has already been established, and an 
increase in the disability rating is the issue, the present 
level of the disability is the primary concern.  Francisco v. 
Brown,  7 Vet. App. 55 (1994).

If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R.§ 4.7 (2000).  If the schedular evaluation is found 
to be inadequate, an extraschedular evaluation may be 
assigned if the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).

The record shows that the veteran reopened his claim for a 
rating in excess of 30 percent for his service-connected 
veteran's service-connected a reactive depression with 
anxiety reaction in January 1999, and subsequently amended 
his claim to include a total disability rating based on 
unemployability due to service-connected disability.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  
The Board is required to articulate in its decisions the 
reasons and bases for its findings and conclusions, to 
identify the evidence it finds credible and persuasive, and 
to state its reasons for finding evidence not to be credible.  
To that end, the Board will review portions of the 
evidentiary record with particularity.  

The Board notes, in passing, that the VA psychiatric 
examination in March 1995 stated that the veteran's primary 
psychosocial (Axis IV) stressor was severe in the form of his 
experience during the Pearl Harbor attack; and his GAF Score 
was 40, indicative of some impairment of reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  Outpatient records from the mental health clinic dated 
in July 1998 show that the veteran's diagnoses were major 
depression and PTSD, while in January 1999, the veteran 
reported a worsening of his dysthymic depression due to a 
recent flare-up of memories of the war, with poor sleep, low 
energy, fatigue, and social isolation, diagnosed as dysthymic 
disorder.  In April 1999, he was reported to have increasing 
depression and anxiety, with poor sleep and increased 
memories of the war, and the diagnosis was worsening major 
depression, anxiety, and PTSD, requiring additional 
supportive psychotherapy and continuation of his medications.  

The April 1999 report of VA psychiatric examination disclosed 
that the veteran had been taking both anti-depressant and 
anti-anxiety medications, with reduction in initiative and 
efficiency; and that he complained of severe anxiety and 
depression, with trouble concentrating, low energy, 
increasing social isolation, trouble sleeping, loss of 
interest in his home and gunsmithing hobby, a decreased 
capacity for adjustment, and ongoing depression and anxiety 
despite the medication intended to control those symptoms.  
The Axis I diagnosis was dysthymic disorder currently rated 
as 30 percent but appearing worse, with more severe 
depression and anxiety; while his GAF Score was 40, 
indicative of severe symptoms along with impairment in 
communication as well as social and occupational dysfunction.  
VA mental health clinic records, dated in January 2000, 
resulted in a comment that the veteran was "definitely" 
unemployable due to a worsening of his service-connected 
psychiatric disability.  

The February 2000 report of VA psychiatric examination 
assigned an Axis I diagnosis of psychoneurosis, anxiety with 
depression, to include dysthymia; and an Axis V GAF score of 
50.  The psychiatric examiner stated that the veteran's 
social and emotional functioning was only marginal; that his 
incapacity was moderately severe; and that he needed to 
continue with his medications and psychiatric treatment.  

The evaluation of service-connected mental disorders must 
conform to the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), codified at  
38 C.F.R. §§ 4.125-4.130 (2000).  VA's Schedule for Rating 
Disabilities provides that the psychoneurotic disorders, 
including PTSD, are assigned disability ratings based on a 
General Rating Formula for Mental Disorders described at  
38 C.F.R. Part 4, § 4.130 (2000).  Under those criteria, 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name will be rated as 100 percent disabling.  38 C.F.R. Part 
4, §  4.130, Diagnostic Code 9411 (2000).

Based upon the medical evidence in this case, the Board finds 
that the veteran's service-connected psychiatric impairment 
is not shown to be productive of total impairment.  While one 
VA staff psychiatrist gave the veteran a GAF score of 40 at 
the time of examination in April 1999, in February 2000 the 
veteran was given a score of 50, a score not indicative of 
total impairment.  

It is not shown that the veteran experiences gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, his own occupation, 
or his own name such as to warrant assignment of a 100 
percent disabling based on total occupational and social 
impairment under the provisions of  38 C.F.R. Part 4, §  
4.130, Diagnostic Code 9411 (2000).

Accordingly, the Board finds that the occupational and social 
impairment stemming from the veteran's service-connected 
psychiatric disability is most consistent with the criteria 
for his currently assigned 70 percent disability evaluation.  
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2000).  
Accordingly, a rating in excess of the veteran's current 70 
percent evaluation for that disability is not warranted, and 
the appeal is denied as to that issue.  

Entitlement to a Total Disability Rating Based on 
Unemployability Due to Service Connected Disability

Under the provisions of  38 C.F.R. Part 4, § 4.16(a) (2000), 
total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.... 

A veteran may be considered unemployable upon termination of 
employment which was provided on account of disability, or in 
which special consideration was given on account of the same, 
when it is satisfactorily shown that he or she is unable to 
secure further employment...  38 C.F.R. § 4.18 (2000).  Age 
may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. § 4.19 (2000).  

In the instant appeal, the veteran has a single service-
connected disability evaluated as 70 percent disabling.  Thus 
he meets the criteria for the assignment of a total rating 
based upon unemployability.  A VA psychiatrist described the 
veteran in April 1999 as having severe symptoms along with 
impairment in communication as well as social and 
occupational dysfunction.  In addition, he stated that the 
veteran was "definitely" unemployable due to worsening of his 
service-connected psychiatric disability.  

Based upon the foregoing, the Board finds that the veteran is 
entitled to a total disability rating based on 
unemployability due to service-connected disability.  

ORDER

Entitlement to a rating in excess of 70 percent for a 
service-connected psychiatric disability is denied.  

Entitlement to a total disability rating based on 
unemployability due to service-connected disability is 
allowed, subject to controlling regulations governing the 
payment of monetary benefits.   


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

